Citation Nr: 1446410	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  05-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability, claimed as visual impairment.

3.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus, type II.
  
4.  Entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to diabetes mellitus, type II. 

5.  Entitlement to service connection for left hand carpal tunnel syndrome, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and depression, to include a nervous condition, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for sleep apnea and hypersomnolence, to include as secondary to PTSD with depression.

8.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.
  
9.  Entitlement to an effective date earlier than January 21, 2009 for the award of service connection for diabetic neuropathy of the right upper extremity.  

10.  Entitlement to an effective date earlier than January 21, 2009 for the award of service connection for diabetic neuropathy of the left upper extremity.

11.  Entitlement to an effective date earlier than October 26, 2001 for the award of service connection for hypertension.

12.  Entitlement to a disability rating in excess of 70 percent for PTSD with depression.

13.  Entitlement to an initial disability rating in excess of 30 percent for diabetic nephropathy.

14.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

15.  Entitlement to an initial compensable rating for diabetic neuropathy of the right upper extremity.

16.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left upper extremity.

17.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

18.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

19.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran is currently service connected for PTSD with depression and has filed a claim of entitlement to service connection for a nervous disorder.  In light of the holding in Clemons, and as the Veteran is already service-connected for PTSD with depression, the Board has recharacterized the Veteran's nervous disorder claim as entitlement to service connection for an acquired psychiatric disorder other than PTSD with depression, to include a nervous disorder.  

In August 2008, the Board remanded the Veteran's sleep apnea claim for further evidentiary development.  His VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right and left carpal tunnel syndrome, a bilateral eye disability and an acquired psychiatric disorder other than PTSD with depression as well as entitlement to increased disability ratings for diabetic neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hepatitis C and a bilateral eye disability, claimed as visual impairment. 

2.  Evidence submitted since the April 2004 rating decision denying service connection for hepatitis C is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence received since the April 2004 rating decision denying service connection for a bilateral eye disability, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran does not have a current diagnosis of ischemic heart disease, nor has he at any time during the claim and appeal period.

5.  The Veteran does not have a current diagnosis of sleep apnea and hypersomnolence, nor has he at any time during the claim and appeal period.

6.  The Veteran initially filed a claim of entitlement to service connection for hypertension, claimed as high blood pressure, in September 1990, over one year after his separation from service, and that initial claim was denied in a December 1993 rating decision, of which he was notified in a letter dated January 1994.  The Veteran did not file a notice of disagreement and the rating decision became final.

7.  The Veteran filed a petition to reopen this claim on October 26, 2001, and this is the existing effective date of his award.

8.  The Veteran initially filed a claim of entitlement to service connection for neuropathy of the upper extremities as secondary to diabetes, claimed as numbness and tingling in the hands, in August 2002, over one year after his separation from service, and that initial claim was denied in an April 2004 rating decision, of which he was notified in a letter dated April 2004.  The Veteran did not file a notice of disagreement and the rating decision became final.

9.  The Veteran's claim to reopen entitlement to service connection for diabetic neuropathy of the right and left upper extremities was received on February 28, 2007.

10.  The Veteran's PTSD with depression is not manifested by total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.

11.  The competent and probative evidence of record indicates that treatment of the Veteran's diabetes mellitus, type II, requires the use of insulin and diet restriction, but not restriction of activities.

12.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings which are predominantly below 110 and systolic blood pressure readings which are predominantly below 200.

13.  Diabetic nephropathy has not been manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more.

14.  The Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for hepatitis C and a bilateral eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Since the April 2004 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for hepatitis C is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Since the April 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral eye disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  Entitlement to service connection for sleep apnea and hypersomnolence, to include as secondary to PTSD with depression, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria are not met for an effective date earlier than October 26, 2001 for the grant of service connection for hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2013).   

7.  The criteria for an effective date of February 28, 2007, but no earlier, for the award of service connection for diabetic neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

8.  The criteria for an effective date of February 28, 2007, but no earlier, for the award of service connection for diabetic neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

9.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013). 

10.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

11.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

12.  The criteria for an initial rating in excess of 30 percent for diabetic nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).

13.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

14.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hepatitis C, a bilateral eye disability, an acquired psychiatric disorder other than PTSD and depression, and ischemic heart disease; entitlement to earlier effective dates for the award of service connection for diabetic neuropathy of the right and left upper extremities and hypertension; and entitlement to increased disability ratings for PTSD with depression, diabetes mellitus, diabetic nephropathy, diabetic neuropathy of the lower extremities and hypertension.  Implicit in his hepatitis C and bilateral eye disability claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

As alluded to above, in August 2008, the Board remanded the Veteran's claim of entitlement to service connection for sleep apnea and hypersomnolence and ordered the AOJ to obtain outstanding VA and private treatment records.  Pursuant to the Board's remand instructions, the AOJ obtained outstanding VA treatment records and attempted to obtain outstanding private treatment records.  The Veteran's sleep apnea and hypersomnolence claim was readjudicated via a November 2013 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by letters mailed in December 2008, April 2009, May 2009, September 2009, and April 2011.  He was also provided a VCAA letter for his sleep apnea and hypersomnolence claim in April 2004.  Although the April 2004 VCAA letter did not include the disability rating and effective-date elements of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter as service connection is not granted herein and therefore a rating and effective date will not be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the December 2008 letter informed the Veteran as to the reason his hepatitis C and bilateral eye disability claims were previously denied:  "[y]our [visual impairment associated with diabetes mellitus, type II] claim was previously denied because the medical evidence of record failed to show that you had been diagnosed with diabetic retinopathy or other visual impairment manifested by blurring of vision.  Therefore, the evidence you submit must relate to this fact."; "[y]our [hepatitis C] claim was previously denied because there was no evidence documenting any specific hepatitis C risk factors while you were on active duty and there were no service medical records establishing you had hepatitis C while on active duty.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denials and of what evidence would be new and material to reopen the hepatitis C and bilateral eye disability claims.  

Regarding the Veteran's claims of entitlement to initial increased disability ratings for hypertension and diabetic nephropathy as well as entitlement to earlier effective dates for the award of service connection for hypertension and diabetic neuropathy of the right and left upper extremities, the Court has held that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation or effective date assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to these claims, such noncompliance is deemed to be non-prejudicial to these specific claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's statements and postservice private and VA treatment records.  

The Board notes that the Veteran's service treatment records are not associated with the claims folder.  The Veteran was advised in an April 2004 letter that these service treatment records were requested with a negative response, and that he should forward copies of any available records in support of his claims.  Additionally, in a letter dated January 2005, the RO informed the Veteran of alternative evidence he may submit in support of his claims, to include statements from persons who knew him during service, records and statements from service medical personnel, and employment physical examinations.      
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for development with regard to obtaining service treatment records.  In this case, the RO has attempted to locate the Veteran's outstanding service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in February 2004, asking for all available service treatment records.  In response to the request by the RO, the NPRC indicated that a search for these records was conducted, but none were located.  The NPRC response indicated that an extensive and thorough search of the records among their holdings was conducted and the records identified in the request could not be located.  NPRC concluded that the "records either do not exist, that NPRC does not have them or that further efforts to locate them at NPRC would be futile."  See Porter v. Brown, 5 Vet. App. 233, 237 (1993) (indicating that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Veteran has not submitted any copies of service treatment records in response to the RO's April 2004 letter informing his that service treatment records are not available.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Veteran was afforded VA examinations for his diabetes which also addressed his hypertension, diabetic nephropathy, and peripheral neuropathy of the right and left lower extremities in November 2013.  He was also afforded a VA examination in June 2011 which addressed these disabilities as well as his claimed ischemic heart disease in June 2011.  In September 2009 he was provided a VA examination for his diabetes with hypertension and neuropathy.  Moreover, he was provided a VA genitourinary examination in August 2011 and January 2009 as well as a VA examination for his hypertension in February 2010.  He also had a VA neurological examination in January 2009.  Further, he was accorded VA examinations in January 2009 and November 2013 for his PTSD with depression.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Also, these examination reports contain sufficient information to rate the Veteran's disabilities being decided herein under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the February 2010 and August 2008 VA examinations, and it is unclear whether it was available during the January 2009 VA neurological examination.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his hypertension, neuropathy, and diabetes mellitus.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his hepatitis C claim.  However, to the extent that this claim involves an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board observes that the Veteran has been asked to provide VA with specific details, to include evidence showing that his hepatitis C is related to his military service.  As will be discussed in greater detail below, the Veteran has not provided new and material evidence that his hepatitis C was incurred during military service.  

The Board notes that the Veteran was not provided an examination and nexus opinion with regard to his claim for sleep apnea and hypersomnolence.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for sleep apnea and hypersomnolence.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not show or indicate that the Veteran has a current sleep apnea and hypersomnolence disability.  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no competent and probative evidence which supports evidence of a current sleep apnea and hypersomnolence disability.

The Board notes that the Veteran has indicated that he received private treatment for his claimed sleep apnea and hypersomnolence disability on appeal from Total Sleep Diagnostics.  He submitted a medical authorization form in January 2009 in order for the RO to obtain records from this facility.  He did not state at that time when he specifically had treatment.  The RO thereafter sent a letter to the facility requesting all available treatment records.  However, in a response dated April 2009, the RO was informed that no treatment records for the Veteran could be located.  The RO subsequently informed the Veteran via a letter dated May 2009 that the records could not be located and that the Veteran should provide copies of any records from that facility in his possession.  The Veteran subsequently responded in June 2009 informing the RO that the records could not be obtained and that the RO should proceed with adjudication of his claim.      

Although the absence of the private treatment records from Total Sleep Diagnostics is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the RO made sufficient attempt to obtain these records and informed the Veteran that the records could not be obtained.  The Board's decision to not remand this claim again to obtain these records is supported by the fact that the RO made a sufficient attempt to locate the private treatment records.  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  He has not requested a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for hepatitis C, a bilateral eye disability, an acquired psychiatric disorder other than PTSD and depression, and ischemic heart disease; entitlement to earlier effective dates for the award of service connection for diabetic neuropathy of the right and left upper extremities and hypertension; and entitlement to increased disability ratings for PTSD with depression, diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the right and left lower extremities, and hypertension.

Hepatitis C

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including organic diseases of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

In an April 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Veteran was informed of the April 2004 rating decision and of his appellate rights by a letter from the RO dated in April 2004.  The Veteran did not appeal the April 2004 rating decision, and there was no new and material evidence submitted within one year of the rating decision.  The April 2004 rating decision therefore became final.  

The evidence of record at the time of the 2004 denial included VA treatment records which documented treatment for hepatitis C.  The Veteran's service personnel records also documented service in Vietnam for which exposure to herbicides was conceded by RO.        

In January 2008, the RO received the Veteran's claim of entitlement to service connection for hepatitis C.  After the RO declined to reopen the Veteran's previously denied claim based upon his failure to submit new and material evidence, this appeal followed.  

The evidence which has been added to the record since the April 2004 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claim in April 2004 because the evidence failed to show risk factors of hepatitis C during service and that his hepatitis C was incurred during military service, to include as due to herbicide exposure.  

The unappealed April 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2013).  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has not been submitted.  In the present case, the unestablished fact is whether the Veteran was exposed to hepatitis risk factors during service, and whether his hepatitis C was incurred during military service, to include herbicide exposure.  

The newly added evidence, in pertinent part, consists of VA treatment records which document treatment for hepatitis C.  See, e.g., a VA treatment record dated October 2013.  While these medical records are undoubtedly new, as they were not of record at the time of the April 2004 rating decision, these records essentially replicate the medical evidence which was of record at the time of the April 2004 rating decision, namely that the Veteran has hepatitis C.  Such evidence is not new and material, since the existence of the disability was known in April 2004.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  These records do not document hepatitis risk factors during service or establish or suggest that the Veteran's hepatitis C was incurred in military service, to include herbicide exposure.  There is no evidence which has been added to the record subsequent to the April 2004 RO denial which suggests that the Veteran's current hepatitis C is related to his military service or that he was exposed to hepatitis risk factors during service.    

The Board notes the Veteran's recent statements concerning a nexus between his hepatitis C and military service.  See, e.g., the Veteran's claim for VA benefits dated January 2008.  However, his history of a nexus between his hepatitis C and military service was of record at the time of the prior denial.  See, e.g., a hepatitis questionnaire dated February 2004.  Accordingly, this information is cumulative of information that was before the adjudicator at the time of the prior decision.  
  
Moreover, while the Veteran is entirely competent to report his symptoms both current and past, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hepatitis C.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his hepatitis C and military service for the purpose of reopening his previously denied claim to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of reopening his previously denied claim are not competent evidence of a nexus.
 
In short, there is no competent and probative evidence of hepatitis risk factors during service or a relationship between the Veteran's hepatitis C and his military service, to include herbicide exposure.    

The Veteran has been accorded ample opportunity to submit new and material evidence, to include evidence of hepatitis risk factors during service as well as competent medical evidence and information specifically indicating that his hepatitis C is related to his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of his claim).

In summary, the elements which were missing at the time of the April 2004 denial of service connection remain lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for hepatitis C may not be reopened.  The benefit sought on appeal remains denied.  

Bilateral eye disability

The law and regulations pertaining generally to service connection and new and material evidence have been set forth above and will not be repeated here.

The RO denied service connection for a bilateral eye disability (claimed as visual impairment) in an April 2004 rating decision because the evidence did not document a diagnosis of an eye disability manifested by visual impairment.  The Veteran was notified of the April 2004 rating decision as well as his appellate rights via a letter from the RO dated April 2004.  He did not appeal the April 2004 rating decision and no new and material evidence was submitted within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in April 2004, the record included statements from the Veteran indicated that he had visual impairment as well as his statements of herbicide exposure which were conceded by the RO due to the Veteran's service in Vietnam.    

As the April 2004 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a currently diagnosed eye disability.  

In reviewing the evidence added to the claims folder since the April 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence now documents a diagnosis of a bilateral eye disability manifested by visual impairment, specifically cataracts.  See a VA treatment record dated April 2012.  As indicated above, the Veteran's previous claim was denied because there was no evidence of a current eye disability.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral eye disability is reopened.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.





Service connection for sleep apnea and hypersomnolence, and ischemic heart disease

For the sake of economy, the Board will analyze the Veteran's sleep apnea and hypersomnolence and ischemic heart disease claims together, as they involve the application of similar law.

The Veteran contends that he has sleep apnea and hypersomnolence related to his military service as well as ischemic heart disease related to his military service, to include herbicide exposure.  He further contends that his sleep apnea and hypersomnolence is alternatively related to his PTSD with depression and that his ischemic heart disease is alternatively related to his diabetes mellitus.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders as related to exposure to herbicides: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran's service personnel records confirm his service in the Republic of Vietnam.  In-service exposure to herbicides is therefore conceded.  Although ischemic heart disease is among the conditions for which presumptive service connection is available based on herbicide exposure, as discussed below, the medical evidence does not support a current diagnosis of ischemic heart disease. 

With respect to element (1), current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with sleep apnea and hypersomnolence or ischemic heart disease.

The Board notes that the Veteran was afforded a VA examination for his claimed ischemic heart disease in June 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with ischemic heart disease.  The examiner indicated that testing was negative for ischemic heart disease.

The June 2011 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as sleep impairment.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pertinently, in this case, the evidence does not support a finding that the symptoms that the Veteran has reflect a disability of sleep apnea and hypersomnolence, or ischemic heart disease.  

With regard to lay statements made by the Veteran in connection with his claims, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, as a lay person he is not competent to associate any of his claimed symptoms to sleep apnea with hypersomnolence or ischemic heart disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of sleep apnea and hypersomnolence or ischemic heart disease to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a disability of sleep apnea and hypersomnolence or ischemic heart disease.

Because the weight of the evidence of record does not substantiate a current diagnosis of sleep apnea and hypersomnolence or ischemic heart disease, the first element of service connection is not met, and service connection is therefore not warranted on that basis as to these claims.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for sleep apnea and hypersomnolence and ischemic heart disease.  The benefits sought on appeal are accordingly denied.  

Entitlement to an effective date earlier than October 26, 2001 for the grant of service connection for hypertension

In September 1990, the Veteran filed a claim of entitlement to service connection for hypertension, claimed as high blood pressure.  That claim was denied in a December 1993 rating decision.  The RO sent him a letter on January 1994, notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  The Veteran did not submit a notice of disagreement and no new and material evidence was submitted within one year of the rating decision.  The January 1994 decision therefore became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim on October 26, 2001, and this claim since has been granted retroactively effective from that date.

The Veteran argues that his effective date for the award of service connection for hypertension should be prior to October 26, 2001.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning an effective date earlier than October 26, 2001, for the award of service connection for his hypertension.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).
An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Here, the Veteran did not file his initial claim for service connection within one year of his separation from service - meaning by September 1971 since his service concluded in September 1970.  So the earliest possible effective date he may receive is when he eventually filed a claim - which, as mentioned, was when he first filed a claim in September 1990.  But the fact that he did not timely appeal the RO's denial of that initial claim in December 1993, in turn means he cannot receive an effective date earlier than when he subsequently filed a petition to reopen this claim, which was not until October 26, 2001.

The only potential argument that may be gleaned from the Veteran is that he has had this disability since his military service.  But merely having a disability is not equivalent or tantamount to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior December 1993 decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior December 1993 decision that initially considered and denied his claim of entitlement to service connection for hypertension.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Federal Circuit Court has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not timely appeal the earlier December 1993 decision denying his claim for service connection for hypertension, and did not file a petition to reopen this claim until October 26, 2001, this is the earliest possible effective date he can receive for the eventual grant of service connection for hypertension.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than October 26, 2001, for the grant of service connection for hypertension.  And because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied. 

Entitlement to an effective date earlier than January 21, 2009 for the grant of service connection for diabetic neuropathy of the right and left upper extremities

The law and regulations pertaining generally to earlier effective date claims have been set forth above and will not be repeated here.

In August 2002, the Veteran filed a claim of entitlement to service connection for neuropathy of the right and left upper extremities as secondary to diabetes, claimed as numbness and tingling of the hands.  These claims were denied in an April 2004 rating decision.  The RO sent him a letter on April 2004, notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  The Veteran did not submit a notice of disagreement, nor was new and material evidence submitted within one year.  Although he did submit a notice of disagreement in December 2004 and January 2005, following a request for clarification pursuant to 38 C.F.R. § 19.26(b), he did not appeal these issues.  The April 2004 decision therefore became final and binding on him for these claims based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim on February 28, 2007.  The claim was denied in a November 2007 rating decision.  The Veteran thereafter filed a timely notice of disagreement, and a statement of the case dated September 2008 continued the denial of the claims.  The Veteran filed a timely substantive appeal.  In a September 2011 rating decision, the RO awarded service connection for diabetic neuropathy of the right and left upper extremities and assigned a noncompensable evaluation for the right upper extremity and a 10 percent evaluation for the left upper extremity.  The assigned effective date for both claims was January 21, 2009, which is the date of the earliest medical evidence of record demonstrating a diagnosis of diabetes neuropathy of the right and left upper extremities.  

The Veteran argues that his effective date for the award of service connection for diabetic neuropathy of the right and left upper extremities should be prior to January 21, 2009.

The Board initially notes that the Veteran did not file his initial claims for service connection within one year of his separation from service - meaning by September 1971 since his service concluded in September 1970.  So the earliest possible effective date he may receive is when he eventually filed a claim - which, as mentioned, was when he first filed the claims in August 2002.  But the fact that he did not timely appeal the RO's denial of those initial claims in April 2004, in turn means he cannot receive an effective date from the date of the filing of these claims in August 2002.  As discussed above, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior April 2004 decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Here, however, the Veteran has not alleged CUE in the prior April 2004 decision that initially considered and denied his claims of entitlement to service connection for diabetic neuropathy of the right and left upper extremities.

Based on review of the record, the Board finds that the Veteran's claims of entitlement to service connection for diabetic neuropathy of the right and left upper extremities have been pending since VA received his claims to reopen on February 28, 2007.  Although the date of the January 21, 2009 medical evidence represents the date that the Veteran was first clearly diagnosed with diabetic neuropathy of the right and left upper extremities, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a) ) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'"  Id. (citing 38 U.S.C. § 5110(a) ).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400 ).

In this case, in February 2007 the Veteran submitted claims for neuropathy of his hands and indicated that he had this disability as secondary to his diabetes which was ultimately diagnosed as diabetic neuropathy.  Thus, at the time of his 2007 claim, the Veteran was also experiencing the same symptoms based on which his neuropathy was later diagnosed.  The Board notes that the Veteran is competent to report symptomatology which may be observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board therefore finds that, as the Veteran's claims for service connection for diabetic neuropathy of the right and left upper extremities were received by VA on February 28, 2007, and evidence received in connection with that claim revealed diagnoses of diabetic neuropathy of the right and left upper extremities, the date of claim, February 28, 2007, is the controlling date for the effective dates assigned under the factual circumstances in this matter.  An earlier effective date is not warranted as the claims file reflects that this is the first date a claim was filed after the issuance of the April 2004 rating decision.  

Higher evaluation for PTSD with depression

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2013).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran is currently rated at 70 percent under Diagnostic Code 9411 for his PTSD with depression. 

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

The Board notes that the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD with depression, namely psychotic disorder, not otherwise specified.  The symptoms attributable to the psychotic disorder have been disassociated from his service-connected disorder, specifically symptoms of paranoia, auditory hallucinations, and flat affect.  See the November 2013 VA examination report.  The Board will therefore not consider those symptoms in evaluation of the increased rating claim for PTSD with depression.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran was afforded a VA examination for his PTSD with depression in January 2009.  He reported that he stays depressed most of the time and that he divorced his wife in 1998 who took their daughter with her to California.  He therefore had a limited opportunity to see his daughter.  Although he remarried in 2006 and has a stepdaughter, he lived by himself.  He had a history of substance abuse, but was not currently using drugs.  The Veteran also reported frequent anxiety, especially about work as he believed that coworkers were spying on him and that others in public did as well.  Further, he had panic attacks which were precipitated by flashbacks of his service in Vietnam or when he feels that people are spying on him.  He was working as a clerk since 1995.  He had not missed any work in the past year except for physician appointments.  He reported that all of his family lived out of state, and that he had a few close friends, although one died and one was in a mental hospital.  In his leisure time, he watched television, studied the Bible, and went to church as he was training to become a deacon.  He admitted to prior suicidal ideation but denied current suicidal or homicidal ideation.  

Upon examination, the VA examiner reported that the Veteran was alert and oriented.  Speech was normal, and affect was positive with frequent laughter that was occasionally inappropriate.  His mood appeared unremarkable, although he was frequently depressed.  Thought processes were generally linear, but showed pre-occupation with perceived rejection by his distant daughter.  His insight and social judgment was limited.  While no well systematized delusions could be elicited, he believed that people were spying on him and tried to read his thoughts.  There was a vague idea that Satan was behind this.  The Veteran also acknowledged frequent auditory hallucinations, where voices are either indistinguishable or seemed to be making running commentary on his behavior.  Sleep was good with medication, although the Veteran reported occasional nightmares.  He had some avoidance behavior with certain television programs, crowds, and fireworks.  He reported continuing problems with anger control, usually when he was in disagreement with others as well as ongoing hypervigilance.  The Veteran managed his own finances.  The examiner noted that much, if not most, of the Veteran's stress is related to paranoia and social difficulties which were independent of his PTSD.  

The Veteran was provided an additional VA examination in November 2013.  He reported that he was married to a "mail order bride" in 2006, but has not seen her since 2010.  He remained estranged from his daughter from his first marriage.  He lived on his own in a purchased home, and although he had a few friends, he did not see them.  He had a friend who was living with him and stated that they get along well.  When not working, the Veteran watched television and attended church.  He further reported that he has no trouble getting along with others but preferred to keep to himself.  He was able to get along with others at work and received excellent evaluations.  He denied nightmares, avoidance symptoms, hypervigilance, and anger issues.  He reported mild memory issues and "every now and then" heard voices in his head, although he denied visual or tactile hallucinations.  He denied depression but stated that he occasionally felt that life is not worth living.  He denied suicidal and homicidal ideation. Upon examination, the VA examiner reported that the Veteran's symptoms consisted of flattened affect, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  The examiner further reported that the Veteran was capable of managing his financial affairs.  She also noted that the Veteran's disability was manifested by occupational and social with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA treatment records dated from December 2007 to May 2013 document the Veteran's treatment for his PTSD with depression.  During these treatment evaluations, the Veteran reported symptoms including sleep issues and social isolation as well as fair insight and judgment.  The evaluations otherwise revealed essentially normal findings.    

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD with depression.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  The Board finds that, for the entire appeal period, the Veteran's PTSD with depression is manifested by occupational and social impairment with deficiencies in most areas as a result of depressed mood; sleep disturbances; nightmares; impaired impulse control; difficulty adapting to stressful circumstances; feelings of isolation; and hypervigilance without more severe manifestations that more nearly approximate total occupational and social impairment.  Indeed, the Board finds that this symptomatology is contemplated in the Veteran's current 70 percent rating.

As indicated previously, a 100 percent rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Crucially, as indicated above, the November 2013 VA examiner opined that the Veteran's auditory hallucinations and paranoia are due to his psychotic disorder, NOS, for which the Veteran is not currently service-connected.  Indeed, none of the types of symptoms listed above for a 100 percent disability rating or symptoms of a similar severity, frequency or duration are manifested in the Veteran's PTSD with depression.  As such, the Board finds that the Veteran's PTSD with depression does not result in total occupational and social impairment.    

The Board further notes that the evidence of record reflects that the Veteran has symptomatology including nightmares, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluation.  Moreover, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.  Pertinently, no examiner or clinician has indicated that the Veteran is totally disabled from an occupational and social standpoint as a result thereof.  The evidence shows that while the Veteran has a tendency to isolate, he does maintain relationships with some friends and is a deacon at his church.  The evidence also shows that he was employed and he reports that his evaluations are excellent.  

The Board also observes that the Veteran has been assigned GAF scores between 65 and 58, which indicate mild to moderate impairment with a GAF of 65 at his most recent VA examination.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 70 percent rating. 

The Board has considered whether a staged rating is warranted, but finds that the Veteran's PTSD with depression symptomatology has remained consistent with the assigned 70 percent disability rating during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.

Higher evaluation for diabetes mellitus

The Veteran's diabetes mellitus is rated 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for diabetes mellitus, type II, is not warranted.  In this regard, the Board notes that to warrant a higher evaluation the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  The Court has held that, to warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Here, at most, the evidence of record which includes VA examinations dated September 2009, June 2011, and November 2013, shows that the Veteran's diabetes mellitus requires medication with insulin and a restricted diet.  The medical record is devoid of any showing of a requirement of regulation of activities by his medical providers.  In fact, the Veteran was encouraged to do bicycle exercise during a May 2012 VA treatment evaluation.  Further, a December 2012 VA treatment record notes that the Veteran was provided information on exercising.  Moreover, a June 2013 VA treatment record notes that the Veteran was encouraged to exercise.    

To the extent that the Veteran argues that his activities are in fact restricted, there is no documented medical restriction on his activities.  Indeed, to the contrary, the Veteran has been prescribed to exercise as discussed above.  As such, the Board finds that the evidence of record is thus absent for restriction of activity due to service-connected diabetes mellitus.  All of the criteria for the assignment of a 40 percent disability rating are not met; the higher rating may not be awarded.  Accordingly, the claim must be denied.

As to the complications related to diabetes, the Board notes that erectile dysfunction, nephropathy, hypertension, and neuropathy of the bilateral upper and lower extremities have been reported as complications of the Veteran's diabetes.  The Veteran is currently service-connected for these disabilities and has perfected an appeal as to the assigned disability ratings for nephropathy, hypertension, and neuropathy of the bilateral upper and lower extremities.  The erectile dysfunction also service connected and the Veteran receives special monthly compensation (SMC) therefore.  The Board further notes that there is not medical evidence of any other disabilities that have been reported as complications of the Veteran's diabetes.  Although the Veteran has reported a bilateral eye disability, this claim has been remanded for further development, in particular to determine whether it is related to the Veteran's diabetes.  Also, as discussed above, although he has claimed ischemic heart disease as a complication of diabetes, the competent and probative evidence does not document a diagnosis of such.  

The Board has considered whether a staged rating is warranted, but finds that the Veteran's diabetes has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.
Higher evaluation for hypertension

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's service-connected hypertension disability is rated under Diagnostic Code 7101 [hypertensive vascular disease] and currently assigned a 10 percent disability rating.

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

As explained above, to obtain a 20 percent disability rating, medical evidence must demonstrate diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  

The medical evidence of record demonstrates numerous blood pressure readings during the pendency of the Veteran's claim, all of which fall well short of the measurements required for a 20 percent rating.  Specifically, during the period under consideration, the Veteran's service- connected hypertension was manifested by blood pressure readings of the following in mm/Hg: 128/54 in September 2001; 104/66 in August 2002; 104/66 in November 2002; 120/80 in March 2003; 96/58 in December 2003; 136/88, 140/88, and 120/88 in March 2004; 114/78 in May 2004; 124/78 in August 2004; 137/85 in March 2006; 166/102, 168/98, and 184/106 as well as 148/91 in August 2006; 165/99 in September 2006; 147/93 in October 2006; 119/88 in January 2007; 142/87 in May 2007; 156/88 in July 2007; 138/84 in August 2007; 148/71 in December 2007; 140/62 in March 2008; 152/94, 176/88, and 170/88 in September 2009; 158/90, 160/92, and 158/92 in February 2010; 114/73 in June 2011; 124/72 in May 2013; 144/82 in June 2013; 133/77 in October 2013; and 131/78, 122/75, and 126/81 in November 2013. 

The Veteran's medical treatment records show that he uses medication to control his hypertension.  However, the medical evidence of record does not show diastolic readings in excess of 110 or systolic readings in excess of 200.  Accordingly, the evidence of record does not demonstrate that the schedular criteria for an award of a 20 percent disability rating have been met.

The Board has considered whether a staged rating is warranted, but finds that the Veteran's hypertension has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Fenderson, supra.





Higher evaluation for diabetic nephropathy

 The Veteran's diabetic nephropathy is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541, which directs that renal involvement in diabetes mellitus is rated as renal dysfunction.

Under Diagnostic Code 7541 a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or creatinine 4 to 8mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following; persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  The minimum, 10 percent, rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran was afforded a VA diabetes mellitus examination in September 2009.  The VA examiner documented 4.2 g/dL albumin and that the Veteran had nephropathy as a complication of his diabetes.  There were no signs of edema of the extremities noted.  During VA examination in February 2010, the examiner reported no history of hypertensive renal disease and that the Veteran appeared well nourished and in no distress.  Furthermore, the Veteran's urinalysis was normal except for trace protein and that the BUN (blood urea nitrogen)/creatinine level was normal.  During VA examination in June 2011, there were no findings of edema, and a urinalysis conducted in April 2011 revealed essentially negative results.  On VA examination in November 2013, the VA examiner noted that the Veteran has had elevated microalbumin level on multiple occasions going back to 2010.  Although he also reported that the Veteran had renal dysfunction, he did not require regular dialysis and did not have any signs or symptoms due to renal dysfunction.  The examiner further reported that the Veteran did not have kidney, uretal, or bladder calculi or a history of recurrent symptomatic urinary tract of kidney infection.  Moreover, the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  Laboratory studies revealed BUN of 10, creatinine of 1.1, and EGFR (epidermal growth factor receptor) of 82.  Urinalysis revealed albumin of 1+ and spot urine microalbumin/creatinine of 35.7.  There were no other significant diagnostic test findings or results.  The examiner finally noted that the Veteran's diabetic nephropathy did not affect his ability to work.

The Board also notes that the Veteran denied edema during an October 2013 VA evaluation, and that edema was not found on evaluation in May 2013.  

The Board has reviewed the medical and lay evidence of record and finds that an initial rating in excess of 30 percent for diabetic nephropathy is not warranted.  The Board initially notes that VA examination reports and VA treatment records reflect diastolic blood pressure was close to or predominantly 90mm. or greater and that the Veteran has used continuous medication for control of hypertension.  These findings are consistent with the 10 percent rating criteria for hypertension under diagnostic code 7101.  Therefore, the Board finds that the Veteran's diabetic nephropathy has been manifested by recurring protein or albumin in the urine with hypertension at least 10 percent disabling under diagnostic code 7101 (history of diastolic blood pressure predominantly 90mm. or greater requiring continuous medication for control).

A higher, 60 percent, rating is not warranted at any time during the appeal because the evidence does not reflect constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension greater than 10 percent disabling under diagnostic code 7101.  As discussed above, multiple medical examinations indicate the absence of edema.  Furthermore, with regard to a definite decrease in kidney function, the medical examination reports discussed above indicate that while the Veteran has renal dysfunction, there are no signs or symptoms attributed thereto.  Higher ratings than 60 percent are not warranted as the BUN was less than 40mg% and creatinine was less than 4mg% with no evidence of decreased kidney or other organ function or general poor health.

The Board has considered whether a staged rating is warranted, but finds that the Veteran's diabetic nephropathy has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Fenderson, supra.

In light of the foregoing, the Board finds that an initial disability rating in excess of 30 percent for diabetic nephropathy is not warranted.

Higher evaluation for peripheral neuropathy of the right and left lower extremities

As the analyses for the evaluation of the left and right lower extremities are substantially identical, they are discussed together.

The Veteran's peripheral neuropathies are rated under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

A VA examination report dated January 2009 notes the Veteran's complaints of numbness, tingling, and painful paresthesia in the toes of both feet and at the bottom of both feet.  He had no problem walking or standing and did not need a walking aid.  Examination of the lower extremities at that time revealed no evidence of muscle atrophy, fasciculations, tremor, involuntary movement, or pathologic reflexes.  There was diminished perception of light touch and pinprick in both feet, otherwise intact to light touch/pinprick/temp/vibration and proprioception.  His gait was normal.  He had normal muscle strength, tone, and coordination.  Deep tendon reflexes were present and symmetric. 

The Veteran was provided another VA examination in September 2009.  Upon examination, the VA examiner noted that temperature, color, dorsalis pedis pulse, and posterior tibial pulse were normal in both extremities.  There was no evidence of trophic changes or ulcers.  There was no motor loss and negative Babinski sign, although there was sensory loss and deep tendon reflexes in the Achilles bilaterally was 0.  The examiner reported that vibration and light touch were absent and pain was decreased in both feet.  There was no muscle atrophy or tremor, tics, or other abnormal movement.  

The Veteran was afforded a VA examination in June 2011.  He continued his complaints of numbness and tingling in his feet.  Examination revealed normal color, dorsalis pedal pulse, and posterior tibial pulse as well as no trophic changes or ulcers of both extremities.  Additionally, pain/pinprick, position sense, and light touch was normal and there were no signs of dysesthesias, although vibration was decreased.  There was normal muscle tone and no atrophy.  Knee and ankle strength testing was 5/5, although knee jerk was 1+ on the right and left and ankle jerk was 1+ on the left and 2+ on the right.  

The Veteran was provided another VA examination in November 2013.  He reported no pain or dullness in the lower extremities and mild paresthesias and numbness.  However, he stated that his feet felt frostbitten.  Upon examination, the VA examiner reported that strength testing in the lower extremities of 5/5.  Deep tendon reflexes were 1+ in the knees and 0 in the ankle.  Light touch was normal in the knees/thighs and the ankle/lower leg but decreased in the feet/toes.  Position sense was normal, although vibration and cold sensation was decreased.  The Veteran did not have muscle atrophy or trophic changes.  Pertinently, the examiner characterized the Veteran's neuropathy of the lower extremities as mild incomplete paralysis.  The examiner also noted the Veteran's report that the peripheral neuropathy did not impact his feet when working.   

A VA treatment record dated January 2008 notes decreased motor conduction studies of the peroneal and tibial nerves which were suggestive of motor neuropathy affecting the lower extremities.  VA evaluations dated May 2012 and May 2013 document the Veteran's report of no neurological pain, weakness, numbness, or tingling.  A neurological examination dated March 2012 revealed all cranial nerves intact and strength of 5/5.  

The Board finds that the criteria for assignment of an increased evaluation for peripheral neuropathy of either the left or right lower extremities are not met.  The competent medical evidence of record, to include multiple VA examinations and VA treatment records, describes no greater than mild impairment of the legs.  There is no decreased strength of either extremity.  Furthermore, there are no signs of muscle atrophy, and the Veteran has reported that the neuropathy of the lower extremities has not affected his work.  While some deep tendon reflexes and sensation are reduced and on several occasions deep tendon reflexes at the ankle were absent, the overall level of disability was assessed as mild on examination.  The Veteran's reported symptoms of numbness, tingling and pain have been considered, and the Board finds that they are contemplated by the currently assigned ratings.  While the Veteran has some decrease in sensation and decreased or at times absent reflexes, his motor function is normal.  As a result, the evidence as a whole shows that the overall level of functional impairment resulting therefrom is no more than mild during the period of time covered by this claim.  

The Board observes that the severity of the Veteran's symptomatology in his left and right lower extremities have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 10 percent disability ratings assigned under Diagnostic Codes 8520.

In sum, the preponderance of the evidence is against a finding that the level of disability due to neuropathy is greater than mild in light of findings of mild disability with only reduced and, at times, absent deep tendon reflexes and reduced sensation with no loss of motor strength.  

Extraschedular consideration

The Veteran has submitted no evidence showing that his PTSD with depression, diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the bilateral lower extremities, and hypertension have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that these disabilities have necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD with depression, which include symptoms of social isolation and sleep impairment; his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities which include numbness and tingling as well as use of insulin and restricted diet; his diabetic nephropathy, which includes renal dysfunction; and hypertension, which includes high blood pressure, are all appropriately contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected PTSD with depression, diabetes mellitus, diabetic nephropathy, hypertension, and neuropathy of the right and left upper and lower extremities results in further disability when looked at in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Rice consideration

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran withdrew a claim of entitlement to TDIU in March 2010.  At that time, the Veteran indicated that he was able to work, and indeed, the current evidence documents his employment as a copy machine operator.  See, e.g., the November 2013 VA examination report.  He has not contended since the withdrawal of the TDIU claim, nor does the evidence of record otherwise show, that he is precluded from securing and following substantially gainful employment.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis C.  The benefit sought on appeal remains denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral eye disability, claimed as visual impairment, is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for sleep apnea and hypersomnolence, to include as secondary to PTSD with depression is denied.

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure and secondary to diabetes mellitus, type II is denied.

Entitlement to an effective date earlier than October 26, 2001 for the award of service connection for hypertension is denied.

An effective date of February 28, 2007, for the award of entitlement to service connection for diabetic neuropathy of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of February 28, 2007, for the award of entitlement to service connection for diabetic neuropathy of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for PTSD with depression is denied.

Entitlement to an initial disability rating in excess of 30 percent for diabetic nephropathy is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

Higher evaluation for diabetic neuropathy of the right and left upper extremities and service connection for right and left carpal tunnel syndrome

The Veteran was provided a VA examination in November 2013 for his diabetic neuropathy of the right and left upper extremities.  He reported that his hands feel frostbitten.  He did not report pain or dullness in the upper extremities, although he noted mild paresthesias and numbness.  Upon examination, the VA examiner reported strength testing in the upper extremities of 5/5.  Deep tendon reflexes were 2+ in the biceps, triceps, and brachioradialis.  Position sense was normal, although vibration and cold sensation were decreased.  There were no signs of muscle atrophy or trophic changes.  Notably, the examiner reported mild incomplete paralysis of the right and left radial nerve, median nerve, and ulnar nerve.  

Presently, the Veteran is assigned a noncompensable evaluation for the right upper extremity and a 10 percent rating for the left upper extremity under Diagnostic Code 8516 for his diabetic neuropathy.  Under the appropriate rating criteria, complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  Mild incomplete paralysis is evaluated as 10 percent disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.

With regard to the findings of the November 2013 VA examiner of mild incomplete paralysis of the right and left radial nerve and median nerve, the Board notes that 38 C.F.R. § 4.124a, Code 8514 pertains to the radial nerve and 38 C.F.R. § 4.124a, Code 8515 pertains to the median nerve.  However, the evaluation of the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  In this case, the evidence is unclear as to the symptoms attributed to the Veteran's radial nerve, median nerve, and ulnar nerve and whether such symptoms are all related to his diabetes.  

With respect to the Veteran's claims of entitlement to service connection for right and left carpal tunnel syndrome, the Veteran was provided a VA examination in September 2009 for his claimed right and left hand carpal tunnel syndrome.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with right or left hand carpal tunnel syndrome.  The examiner specifically reported that the Veteran has been seen by two different neurologists and neither diagnosed his symptoms as consistent with carpal tunnel syndrome.  Furthermore, the Veteran had a negative Tinel's and Phalen test for carpal tunnel syndrome.  

Although the September 2009 VA examination was absent diagnosis of right or left carpal tunnel syndrome, the Board finds that the documentation of mild incomplete paralysis of the right and left median nerve noted during the November 2013 VA examination may indicate diagnosis of such.  The Board therefore finds that a VA examination would also be appropriate to determine whether the Veteran has diagnosed right and left carpal tunnel syndrome and if so, whether these disabilities are related to his military service or his service-connected diabetes mellitus.  

Service connection for bilateral eye disability

The Veteran contends that he has a bilateral eye disability that is related to his military service, or alternatively his service-connected diabetes mellitus.  As indicated above, the medical evidence documents a current diagnosis of an eye disability, specifically cataracts.  See a VA treatment record dated April 2012.  Moreover, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2013), certain diseases may be presumed to be related to exposure to herbicides; cataracts is not one of the listed diseases.  Thus, this disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's cataracts and his military service, to include herbicide exposure, as well as whether his cataracts is related to his diabetes mellitus.

Therefore, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's bilateral eye disability is related to military service, to include herbicide exposure, or alternatively his diabetes mellitus.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Service connection for an acquired psychiatric disorder other than PTSD with depression

The Veteran contends that he has an acquired psychiatric disorder other than PTSD with depression, to include a nervous disorder, that is related to his military service or alternatively his diabetes mellitus.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon, supra.  

Here, the current medical evidence of record documents diagnosis of an acquired psychiatric disorder other than PTSD with depression, specifically schizophrenia and psychotic disorder, not otherwise specified.  See VA examination reports dated January 2009 and November 2013.

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's schizophrenia and his period of military service or his diabetes mellitus.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current schizophrenia is etiologically related to his active military service or diabetes mellitus.  The Board further finds that an opinion as to whether the Veteran's schizophrenia is related to his PTSD with depression should also be obtained.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2013), supra. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current severity of his diabetic neuropathy of the right and left upper extremities as well as the etiology of his claimed right and left carpal tunnel syndrome.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a)  The current severity of the Veteran's neuropathy of the right and left upper extremities.  Severity of the radial nerve, median nerve, and ulnar nerve should be discussed separately, to include the findings of the November 2013 VA examination documenting mild incomplete nerve paralysis in these nerves.  The examiner should note the symptomatology attributable to each nerve and whether these symptoms are manifestations of the Veteran's service-connected diabetic neuropathy.  Furthermore, the examiner should comment as to whether the Veteran's diabetic neuropathy of the right and left upper extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

b)  Whether the Veteran currently suffers from carpal tunnel syndrome of the right and/or left upper extremity; if the examiner finds that the Veteran does not suffer from such, he/she must address the findings of the November 2013 VA examination documenting mild incomplete paralysis of the right and left median nerve.

c) If a diagnosis of right and/or left carpal tunnel syndrome is rendered, is it at least as likely as not that the disabilities are related to the Veteran's military service?

d) Is it at least as likely as not that the Veteran's right and/or left carpal tunnel syndrome is due to or caused by the service-connected diabetes mellitus?

e) Is it at least as likely as not that the Veteran's 
right and/or left carpal tunnel syndrome is aggravated by his diabetes mellitus?  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right and left carpal tunnel syndrome found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.  
  
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of his bilateral eye disability, to include his diagnosed cataracts.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Is it at least as likely as not (i.e. 50 percent or greater probability) that a bilateral eye disability, to include the diagnosed cataracts began in or are related to his military service, to include conceded herbicide exposure.

b) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral eye disability, to include cataracts, is caused by his diabetes mellitus.  

c) Is it at least as likely as not that the Veteran's 
bilateral eye disability, to include cataracts, is aggravated by the diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral eye disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes.  
      
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
   
3. The Veteran should be afforded an appropriate VA examination to determine the etiology of his acquired psychiatric disorder other than PTSD with depression, to include his diagnosed schizophrenia and psychotic disorder, NOS.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed schizophrenia and/or psychotic disorder began in or is related to his military service, to include service in the Republic of Vietnam.

b) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's schizophrenia and/or psychotic disorder, is caused by his diabetes mellitus and/or PTSD with depression.  

c) Is it at least as likely as not that the Veteran's 
schizophrenia and/or psychotic disorder, is aggravated by the diabetes mellitus and/or PTSD with depression.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's schizophrenia and/or psychotic disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes and/or PTSD with depression.  
      
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


